DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Szegda (US 4,869,679).
Regarding claim 1: Szegda teaches an assembly (Fig. 4) comprising: a coupler 22 comprising a forward end (left of 22; Fig. 4), a rearward end (right of 22; Fig. 4), and an outer surface having a radially-extending shoulder (below 22; Fig. 4) between the forward end and the rearward end (see Fig. 4), the forward end being configured to engage a coaxial interface port 14 (see Fig. 4); a grip ring 30 having a rearward end with a rearward facing surface (at 38; Fig. 4), the grip ring 30 being configured to receive at least a part of the forward end of the coupler 22 (see Fig. 4), wherein the part of the forward end of the coupler 22 extends forwardly from the shoulder (see Fig. 4); and a seal member 24 configured to engage the grip ring 30 (see Fig. 4), the grip ring 30 and the coupler 22 being configured to physically capture the seal member 24 therebetween (see at 24; Fig. 4); wherein the seal member 24 has a first sealing surface configured to engage a second sealing surface (e.g. a sealing surface created between 22 and 24; see Fig. 4) of the coupler 22 to create an environmental seal between the seal member and the coupler 22 (e.g. seal member 24 is a deformable tubular sealing element); wherein the seal member 24 is configured to form an environmental seal with -2-Application No. 16/909,929Attorney Docket No. 0374.0167-CONthe coaxial interface port 14 (see Fig. 4); wherein the radially-extending shoulder (below 22; Fig. 4) and the rearward facing surface (at 38; Fig. 4) are configured to cooperate to limit forward axial movement of the coupler 22 relative to the grip ring 30 (e.g. see Fig. 4 for the limited forward axial movement of the coupler 22); wherein the seal member 24 includes a first cooperative structure (at 24g; Fig. 4) configured for cooperative engagement with a second cooperative structure (below 24g; Fig. 4) at a forward end of the grip ring 30 (see Fig. 4); wherein the grip ring 30 includes an inner wall having an annular detent section (at 38; Fig. 4) rearward of the second cooperative structure (see Fig. 4), the annular detent section (at 24; Fig. 4) being configured to receive an annular section of the seal member (see Fig. 4), a rearward end of the annular detent section including a radially-extending, forward-facing wall (right of 24; Fig. 4), the forward-facing wall and the second cooperative structure being configured to retain the annular section of the seal member 24 in the annular detent section and/or hinder axial displacement of the seal member 24 relative to the grip ring 30 (see Fig. 4); wherein the first cooperative structure of the seal member 24 is configured to engage the second cooperative structure of the grip ring 30 to couple the grip ring 30 with the seal member 24 (see Fig. 4); and wherein the coupled grip ring 30 and the seal member 24 are configured to be press fit together onto the forward end of the coupler 22 (see Fig. 4 for all elements attached to each other and couple forward of coupler 22).  
Regarding claim 2: Szegda teaches all the limitations of claim 1 and further teaches wherein the grip ring 30 comprises an inner surface (at and along surface 38; Fig. 4), and the seal member 24 comprises an outer surface having the first -3-Application No. 16/909,929Attorney Docket No. 0374.0167-CONcooperative structure (at 24a; Fig. 4) configured to mate with the second cooperative structure on the inner surface of the grip ring 30 (see Fig. 4).  
Regarding claim 3: Szegda teaches all the limitations of claim 1 and further teaches wherein a forward facing surface of the grip ring 30 comprises a chamfered edge 30b configured to facilitate the seal member 24 receiving the coupler 22 (see Fig. 4).  
Regarding claim 4: Szegda teaches an assembly (Fig. 4) comprising: a coupler 22 comprising a forward end configured to engage a coaxial interface port 14 and a shoulder (below 22; Fig. 4) extending radially outward from an outer surface of the coupler 22; a grip ring 30 having a forward end and a rearward end (e.g. left and right ends; Fig. 4), the rearward end having a rearward facing surface (at and along 38; Fig 4), the grip ring 30 being configured to receive at least a part of the forward end of the coupler 22 (see Fig. 4); and a seal member 24 configured to engage the grip ring 30 (Fig. 4), and the grip ring 30 and the coupler 22 being configured to receive the seal member 24 therebetween (see Fig. 4); wherein the seal member 24 is configured to environmentally seal with the coupler 22 and the interface port 14 (see Fig. 4); wherein the shoulder of the coupler 22 is configured to cooperate with the rearward facing surface of the grip ring 30 to limit forward axial movement of the coupler 22 relative to the grip ring 30 (see Fig. 4); wherein the seal member 24 includes a first cooperative structure (at 24g; Fig. 4) configured for cooperative engagement with a second cooperative structure (below 24g; Fig. 4) at the forward-4-Application No. 16/909,929Attorney Docket No. 0374.0167-CON end of the grip ring 30 (see Fig. 4); wherein the grip ring 30 includes an inner wall having an annular detent section (below 24; Fig. 4) rearward of the second cooperative structure (Fig. 4), the annular detent section being configured to receive an annular section (at 24; Fig. 4) of the seal member 24 (Fig. 4), a rearward end of the annular detent section including a forward-facing wall (left of 24; Fig. 4), the forward-facing wall and the second cooperative structure being configured to retain the annular section of the seal member 24 in the annular detent section (see Fig. 4); wherein the first cooperative structure of the seal member 24 is configured to engage the second cooperative structure of the grip ring 30 to couple the grip ring 30 with the seal member 24 (see Fig. 4); and wherein the coupled grip ring 30 and the seal member 24 are configured to be press fit together onto the forward end of the coupler 22 (see Fig. 4).  
Regarding claim 5: Szegda teaches all the limitations of claim 4 and further teaches wherein the grip ring 30 comprises an inner surface (see Fig. 4), and the seal member 24 comprises an outer surface having the first cooperative structure (at 24g; Fig. 4) configured to mate with the second cooperative structure (below 24g; Fig. 4) on the inner surface of the grip ring 30 (see Fig. 4).  
Regarding claim 6: Szegda teaches all the limitations of claim 5 and further teaches wherein the second cooperative structure (below 24g; Fig. 4) comprises at least one of: an annular detent, a protrusion, and a hook member (see Fig. 4).  
Regarding claim 7: Szegda teaches all the limitations of claim 5 and further teaches wherein the first cooperative structure (at 24g; Fig. 4) comprises at least one of: an annular detent, a protrusion, and a hook member (see Fig. 4).  
Regarding claim 8: Szegda teaches all the limitations of claim 4 and further teaches wherein a forward facing surface of the grip ring 30 comprises a chamfered edge 30b configured to facilitate the seal member receiving the coupler 22 (see Fig. 4).  
Regarding claim 9: Szegda teaches all the limitations of claim 4 and further teaches wherein the grip ring 30 is a separate structure from the coupler 22 and is fixedly attached to the coupler 22 (see Figs. 1-4).  
Regarding claim 10: Szegda teaches all the limitations of claim 9 and further teaches wherein the coupler 22 further comprises a plurality of hex flats, the shoulder of the coupler 22 is located between the forward end and the plurality of hex flats (e.g. hex slats located at 22; Fig. 4).  
Regarding claim 11: Szegda teaches all the limitations of claim 4 and further teaches wherein the seal member 24 extends along an axis, the seal member 24 being configured to radially deform when axially compressed (e.g. seal member 24 is deformable).  
Regarding claim 12: Szegda teaches all the limitations of claim 11 and further teaches wherein the seal member 24 comprises an integral joint 24d configured to enable radial deformation (see Fig. 4).  
Regarding claim 13: Szegda teaches all the limitations of claim 4 and further teaches wherein the seal member 24 is configured to engage at least one thread on the coaxial interface port 14 (see Fig. 4).  
Regarding claim 14: Szegda teaches all the limitations of claim 4 and further teaches wherein a portion of the seal member 24 is-6-Application No. 16/909,929Attorney Docket No. 0374.0167-CON configured to be compressed by the grip ring 30 and the coupler 22 (see Fig. 4).  
Regarding claim 15: Szegda teaches an assembly (Fig. 4) comprising: a coupler 22 comprising a forward end configured to engage a coaxial interface port 14 and a shoulder (left of 22; Fig. 4) extending radially outward from an outer surface of the coupler 22 (Fig. 4); a grip ring 30 having a forward end and a rearward end (e.g. left and right ends; see Fig 4), the rearward end having a rearward facing surface (at 38; Fig. 4), the grip ring 30 being configured to receive at least a part of the forward end of the coupler 22 (Fig. 4); and a seal member 24 configured to engage the grip ring 30 (Fig. 4), and the grip ring 30 and the coupler 22 being configured to receive the seal member 25 therebetween (Fig. 4); wherein the seal member 24 includes a first cooperative structure (at 24g; Fig. 4) configured for cooperative engagement with a second cooperative structure (below 24g; Fig. 4) at the forward end of the grip ring 30 (Fig. 4); the grip ring 30 includes an inner wall having an annular detent section (below 24; Fig. 4) rearward of the second cooperative structure (Fig. 4), the annular detent section being configured to receive an annular section (at 24; Fig. 4) of the seal member 24, a rearward end of the annular detent section including a forward-facing wall (right of 24; Fig. 4), the forward-facing wall and the second cooperative structure being configured to retain the annular section of the seal member in the annular detent section (see Fig. 4); wherein the first cooperative structure of the seal member is configured to engage the second cooperative structure of the grip ring to couple the grip ring with the seal member (Fig 5); and -7-Application No. 16/909,929Attorney Docket No. 0374.0167-CON wherein the coupled grip ring and the seal member are configured to be press fit together onto the forward end of the coupler (Fig. 4).  
Regarding claim 16: Szegda teaches all the limitations of claim 15 and further teaches wherein the grip ring 30 comprises an inner surface, and the seal member 24 comprises an outer surface having the first cooperative structure configured to mate with the second cooperative structure on the inner surface of the grip ring (see Fig. 4). 
Regarding claims 17-21: Rejected for substantially the same reasons as claims 6-8, 11, 14, respectively. 
Regarding claim 22: Szegda teaches all the limitations of claim 1 and further teaches wherein the second cooperative structure of the grip ring 30 physically captures the first cooperative structure of the seal member 24 so that the seal member 24 cannot be removed from the grip ring under normal operating conditions and installation procedures (see Fig. 4).  
Regarding claim 23: Szegda teaches all the limitations of claim 1 and further teaches wherein the cooperative engagement of the first cooperative structure with the second cooperative structure is configured to prevent the seal member 24 from moving rearward from the grip ring 30 (see Fig. 4).  
Regarding claims 24-25: Rejected for substantially the same reasons as claims 22-23, respectively. 
Regarding claims 26-27: Rejected for substantially the same reasons as claims 22-23, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focused on connectors having a connector and a seal member located forwardly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833